Citation Nr: 1104466	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  03-05 404	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Whether new and material evidence to reopen a claim for service 
connection for a low back disability has been received.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 25 
October to          19 November 1976.

By decision of June 1988, the Board of Veterans Appeals (Board) 
denied service connection for a low back disability.

This appeal to the Board arises from a November 2002 rating 
action that denied service connection for a low back disability 
on the grounds that new and material evidence to reopen the claim 
had not been received.

In June 2004, the appellant testified at a hearing before a 
decision review officer at the RO.

By decision of April 2005, the Board denied service connection 
for a low back disability.  The appellant appealed the denial to 
the U.S. Court of Appeals for Veterans Claims (Court).  By August 
2007 decision, the Court set aside the Board's April 2005 
decision and remanded the matter to the Board for compliance with 
instructions contained therein.

By decisions of May 2008 and April 2009, the Board remanded this 
case to the RO for further development of the evidence and for 
due process development.

By decision of October 2009, the Board denied service connection 
for a low back disability.  The appellant again appealed the 
denial to the Court.  By July 2010 Order, the Court vacated the 
Board's October 2009 decision, and remanded the matter to the 
Board for compliance with instructions contained in a July 2010 
Joint Motion for Remand of the appellant and the VA Secretary.

The appeal is remanded to the RO.  The VA will notify the 
appellant when further action is required. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes enhanced 
duties to notify and assist claimants.    

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, the Board finds that all notice 
and development action needed to fairly adjudicate the claim on 
appeal has not been accomplished.

In December 2010 written argument, the appellant's attorney 
requested that records of the appellant's private medical 
treatment and evaluation for a low back disability at the Truman 
Medical Center, Kansas City, Missouri be obtained and considered 
prior to an appellate decision in this case.  As such medical 
records would be helpful in resolving the claim on appeal, the 
Board finds that the RO should contact the appellant, through his 
attorney, and request him to furnish the dates of his treatment 
at that private medical facility, as well as written 
authorization permitting the release to the VA of copies of all 
such medical records.  The RO should then obtain any additional 
evidence for which the appellant provides sufficient information 
and authorization following the procedures prescribed in 
38 C.F.R. § 3.159.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the appellant, 
through his attorney, and request him to 
furnish the dates of his treatment and 
evaluation for a low back disability at the 
Truman Medical Center, Kansas City, 
Missouri, as well as written authorization 
permitting the release to the VA of copies 
of all such medical records  

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by following 
the procedures set forth in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder.  

3.  If any records sought are not obtained, 
the RO should notify the appellant and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West,        11 Vet. App. 
268, 271 (1998).   

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.

6.  If the benefit sought on appeal remains 
denied, the RO must furnish the appellant 
and his attorney an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims folder is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

